Title: From George Washington to George Clinton, 4 March 1779
From: Washington, George
To: Clinton, George

Dr Sir
Head Quarters [Middlebrook] 4th March—79

The president of Congress has transmitted me Your Excellencys letter to the delegates of New York, representing the calamitous situation of the North Western frontier of that State—accompanied by a similar application from the Pennsilvania Assembly—and a Resolve of the 25th directing me to take the most effectual Measures for the protection of the inhabitants and chastisement of the indians.
The Resolve has been in some measure anticipated by my previous dispositions for carrying on offensive operations against the hostile tribes of Savages—It has always been my intention early to communicate this matter to Your Excellency in confidence—and I take occasion from the letter above mentioned—to inform you that preparations have some time since been making—and they will be conducted to the point of execution at a proper Season—if no unexpected accident prevents and the situation of affairs on the Maritime frontier justifies the Undertaking.
The greatest secrecy is judged Necessary to the success of such an enterprise—for the followg obvious reasons—That immediately upon the discovery of our design—the Savages would either put themselves in condition to make head against us, by a reunion of all their force and that of their allies—strengthened besides by Succours from Canada—or elude the expedition altogether which might be done at the expence of a temporary evacuation of forests which we could not possess—and the destruction of a few settlements which they might speedily reestablish. I begin to apprehend this matter is less under the veil of secrecy than was originally intended—but Your Excellency will see the propriety of using every precaution to prevent its being divulgated—and of covering Such preparations as might announce it—with the most specious disguise.
With respect to the force to be employed on this occasion it is scarce necessary to observe that the detaching a considerable number of Continental Troops on such a remote expedition—would too much expose the Country adjacent to the Enemys main body.
There must therefore be efficacious assistance derived from the States whose frontiers are obnoxious to the inroads of the barbarians—and for this I intend at a proper time to make application. Your Excellency will be pleased to acquaint me what force yours in particular can furnish—what proportion can be drawn from the inhabitants who have been driven from the frontier—and what previous measures can be taken to engage them without giving an alarm—This Class of people besides the advantages of knowlege of the Country and the particular motives with which they are animated—are most likely to furnish the Troops best calculated for the service—which shd be Corps of active Rangers—who are at the same time expert markmen and accustomed to the irregular kind of wood fighting practiced by the indians—Men of this description embodied under proper officers would be infinitely preferable to a superior number of militia—unacquainted with this species of War—and who would exhaust the Magazines of amunition and provision without rendering any effectual service.
It will be a very necessary attention to avoid the danger of Short enlistments—the service should be limited only by the expedition or a term amply competent to it—otherwise we may be exposed to having their engagements expire at some interesting or perhaps critical juncture.
I have only to add that I shall be happy to have the advantage of any Sentiments or Advice Your Excellency may be pleased to communicate relative to the expedition. I have the honor to be &c.
P.S. In Your Excellencys Letter to the Delegates you mention that you have not received the arrangement of the Troops of your State.
It was transmitted me among the rest from the board of War—and I inclosed it in a letter of 22d Ulto to Brigadr Genl J. Clinton desiring him to report to me any subsequent alterations that may have happened—and return the arrangement—to me for completion—Congress hav⟨i⟩ng vested me with powers for that purpose—Commissions will finally be issued from the Board of War—If Your Excelly can hasten the termination of this business, by affording any light or assistance—it will be rendering a very great service.